


2014 DECLARATION OF AMENDMENT TO
2003 STOCK INCENTIVE PLAN
OF
RF MICRO DEVICES, INC.


THIS 2014 DECLARATION OF AMENDMENT, is made effective as of the 15th day of May,
2014, by RF MICRO DEVICES, INC. (the “Corporation”), to the Corporation’s 2003
Stock Incentive Plan, as amended through June 11, 2010 (the “Plan”).
R E C I T A L S:


WHEREAS, the Board of Directors of the Corporation has deemed it advisable to
amend Section 18 of the Plan to modify the provisions regarding the effect of a
change of control on outstanding Plan awards; and
WHEREAS, the Corporation desires to evidence such amendment by this 2014
Declaration of Amendment.
NOW, THEREFORE, IT IS DECLARED that Section 18(a) and Section 18(b) of the Plan
shall be and hereby are amended as follows:
1.Amendment to Section 18. Section 18 (“Change of Control”) of the Plan is
hereby amended by deleting Sections 18(a) and 18(b) and inserting the following
in lieu thereof (with the remainder of Section 18, as previously amended, being
unchanged):


“(a)    Notwithstanding any other provision in the Plan to the contrary, and
unless an individual award agreement provides otherwise, the following
provisions shall apply in the event of a change of control:
(i)To the extent that the successor or surviving company in the change of
control event does not assume or substitute for an award (or in which the
Corporation is the ultimate parent corporation and does not continue the award)
on substantially similar terms or with substantially equivalent economic
benefits (as determined by the Administrator) as awards outstanding under the
Plan immediately prior to the change of control event, (X) all outstanding
options and SARs shall become fully vested and exercisable, whether or not then
otherwise vested and exercisable; and (Y) any restrictions, including but not
limited to the restriction period, performance period and/or performance
criteria applicable to any outstanding award other than options or SARs shall be
deemed to have been met, and such awards shall become fully vested, earned and
payable to the fullest extent of the original grant of the applicable award.
(ii)Further, in the event that an award is substituted, assumed or continued as
provided in Section 18(a)(i) herein, the award will nonetheless become vested
(and, in the case of options and SARs, exercisable) in full if the employment or
service of the participant is terminated within six months before (in which case
vesting shall not occur until the effective date of the change of control) or
one year (or such other period after a change of control as may be stated in a
participant’s






--------------------------------------------------------------------------------




change in control agreement, employment agreement or similar agreement, if
applicable) after the effective date of a change of control if such termination
of employment or service (X) is by the Corporation not for cause or (Y) is by
the participant for good reason. For clarification, for the purposes of this
Section 18(a), the “Corporation” shall include any successor to the Corporation.
(iii)For the purposes herein, “good reason” means, unless the Administrator
determines otherwise, in the context of a change of control, a participant’s
termination of employment or service resulting from the participant’s (X)
termination for “good reason” as defined under the participant’s employment,
change in control, consulting or other agreement with the Corporation or an
affiliate, if any, or (Y) if the participant has not entered into any agreement
(or, if any such agreement does not define “good reason”), then, a participant’s
termination shall be for “good reason” if termination results due to any of the
following without the participant’s consent: (1) a material reduction in the
participant’s base salary as in effect immediately prior to the date of the
change of control, (2) the assignment to the participant of duties or
responsibilities materially inconsistent with, or a material diminution in, the
participant’s position, authority, duties or responsibilities as in effect
immediately prior to the change of control, or (3) the relocation of the
participant’s principal place of employment by more than 50 miles from the
location at which the participant was stationed immediately prior to the change
of control. Notwithstanding the foregoing, with respect to directors, unless the
Administrator determines otherwise, a director’s termination from service on the
Board shall be for “good reason” if the participant ceases to serve as a
director, or, if the Corporation is not the surviving company in the change of
control event, a member of the board of directors of the surviving entity, in
either case, due to the participant’s failure to be nominated to serve as a
director of such entity or the participant’s failure to be elected to serve as a
director of such entity, but not due to the participant’s decision not to
continue service on the Board of Directors of the Corporation or the board of
directors of the surviving entity, as the case may be. An event or condition
that would otherwise constitute “good reason” shall constitute good reason only
if the Corporation fails to rescind or cure such event or condition within 30
days after receipt from the participant of written notice of the event which
constitutes good reason, and good reason shall cease to exist for any event or
condition described herein on the 60th day following the later of the occurrence
or the participant’s knowledge thereof, unless the participant has given the
Corporation written notice thereof prior to such date. The determination of
“good reason” shall be made by the Administrator and its determination shall be
final and conclusive.
(b)    [Reserved.]”












--------------------------------------------------------------------------------






2.     Continued Effect. Except as set forth herein, the Plan shall remain
unchanged and in full force and effect.


IN WITNESS WHEREOF, this 2014 Declaration of Amendment is executed on behalf of
RF Micro Devices, Inc. effective as of the day and year first above written.
 
RF MICRO DEVICES, INC
 
 
 
 
By: /s/ Robert A. Bruggeworth
 
Robert A. Bruggeworth
 
Chief Executive Officer



ATTEST:
/s/ William A. Priddy, Jr.        
William A. Priddy, Jr.
Secretary/Asst. Secretary
[Corporate Seal]






